Title: From John Adams to the President of Congress, 4 January 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Duplicate
Sir
Amsterdam January 4th. 1781

Notwithstanding the Influence of the English Nation; notwithstanding the Influence of old Prejudices and Habits; notwithstanding the Apprehensions that are entertained for immense Sums in the English Funds, and for the sudden destruction of an innumerable Navigation at the Commencement of a War, and above all notwithstanding the Authority and Influence of the Stadtholder, I am confidently assured by several Gentlemen, that the national Opinion and Affection is with Us. The Baron Van der Capellen, with whom I have the Honour of an agreable Acquaintance, is of Opinion, that four fifths of the Nation wish Us Success in our Enterprize.
The Symptoms of Popularity in this City are decisive. The Sunday before last in the Presbyterian Meeting the Parson, beginning as usual to pray for the King of England, was absolutely interrupted by a general Murmur. On Christmas Day he attempted to repeat his Imprudence, and was interrupted by still greater Confusion; so that the last Sunday he had learned discretion to leave out wholly this offensive Clause.
On the Evening of the New-years day, at the Theatre, the Public were entertained with the national Tragedy as it is called, Gysbrecht Van Amstel, after which the Actors, as is customary, addressed the Audience. There were many Strokes in this Address, which sufficiently indicated the Spirit of the Times, particularly a solemn Injunction that “They must not be Slaves,” and a Quotation from a very popular Song, with which the Streets have rung these ten days, which were deeply and unanimously applauded.
The Presses swarm with Pamphlets, Hand Bills, Songs and Poems, generally much against the English, and commonly with some favourable Hints concerning the Americans.
The Conversation in private Families, and the Toasts, in jovial Circles, indicate a tremendous Spirit in the Body of this People, which, if once let loose from restraint, and properly directed, would make this Nation the worst Ennemy that England ever had.
It is essential to attend to these Symptoms of Population at this Time, and in this Country, because it is manifest, that the whole System of the English, in Concert with their Faction in the Republick, is now bent to excite the Populace against the Burgomasters of Amsterdam. They succeeded in 1748, and accomplished a Change in the Regency. If they could succeed in the same manner now, they would change the political System of this Nation entirely, and by this means, in the present Situation of Affairs in Europe and America, it is plain, they would work its entire and irretrievable Ruin.
Yet the Course is so circuitous, to apply to the Courts of Russia, Sweeden and Denmark to induce them to join in demanding Satisfaction of England—the Shocks upon Change will be so great, by the sudden Capture of so many Ships—so many Insurers, Merchants &c. will be ruined, and there will be so many Arts to divide and discourage this People, that I cannot pretend to foresee what will happen. The Confusion is yet so great, that I have no Hopes at present of obtaining Money. There must be Time for the Fermentation to go off; and the Quarrell with England must become in the Minds of all irreconcileable, before We can try the Experiment whether We have any Credit or not.
If Congress should think proper to send Powers here to treat with the States General, I beg Leave to submit to their Consideration the Case of Mr. Dumas. He was early employed in our Affairs here—has neglected all other Business—has been attentive and industrious, and is a Gentleman of extensive Learning and amiable Character. I believe he is not ambitious nor avaricious, but moderate in his Expectations. Whoever shall be honoured with Powers from Congress to reside here, would find his Assistance useful, for he is much devoted to the American Cause. I hope therefore Congress will pardon me, if I venture to recommend him to their Attention.

I have the Honour to be, with great Respect, Sir, your most obedient and humble Servant
John Adams

